DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/7/22.  These drawings are accepted.
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein the second number comprises at least two second connection-device contacts which are configured in such a manner that the same printed-circuit-board contact is able to be selectively connected to the at least two second connection-device contacts in a first alignment and in at least one further alignment, at least substantially orthogonal to the first alignment, of the connection device in relation to the printed circuit board; and/or the first number comprises at least two first connection-device contacts which are configured in such a manner that the same plug-connector contact is able to be selectively connected to the at least two first connection-device contacts in a first alignment and in at least one further alignment, at least substantially orthogonal to the first alignment, of the connection device in relation to the plug connector”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable
Claims 3-14 include all the limitations of claim 1 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831